Citation Nr: 1720440	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1982 to September 1987, and in the Coast Guard from September 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for a low back disability and assigned a 10 percent disability rating.  Jurisdiction has been transferred to the RO in Chicago, Illinois.

In May 2015, the Board remanded the claim for additional development.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded the claim to schedule the Veteran for a videoconference hearing.  A videoconference hearing was scheduled to be held on July 18, 2016.  A VA report of general information dated July 12, 2016, shows that the Veteran called to reschedule the hearing, indicating that he would be out of town.  The Veteran noted that he had provided a written request two weeks prior; however, he sent the request to the Chicago RO.  As good cause has been shown to reschedule the videoconference hearing before the Board due to the unavailability of the Veteran, remand is warranted to reschedule the videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  The Veteran must be notified in writing of the date, time, and location of the hearing.

Attention is directed to the Veteran's request that the videoconference hearing be scheduled at a location closer to his address, such as Marion VA Medical Center in Illinois.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

